UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2013 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 000-54651 27-3218228 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Ten, Inc. hereby amends Item 9.01 of its Current Report on Form 8-K dated July 26, 2013 and filed (by the required date) on July 31, 2013 for the purpose of filing certain financial statements and information.In accordance with Rule 12b-15 under the Securities and Exchange Act of 1934, as amended, this Amendment No. 1 sets forth the complete text of the item as amended. Item 9.01.Financial Statements and Exhibits. a.Financial statements of businesses acquired. North Central Hotels Portfolio (6 Hotels) (Maple Grove Lodging Investors, LLC; Phoenix Southwest Lodging Investors I, LLC; Deer Valley Lodging Investors, LLC; Deer Valley Hotel Investors II, LLC; Omaha Downtown Lodging Investors III, LLC and Omaha Downtown Lodging Investors IV, LLC) (Audited) Independent Auditors’ Report 3 Combined Balance Sheet – As of December 31, 2012 5 Combined Statement of Operations – For the Year Ended December 31, 2012 6 Combined Statement of Comprehensive Loss – For the Year Ended December 31, 2012 7 Combined Statement of Members’ Equity (Deficit) – For the Year Ended December 31, 2012 8 Combined Statement of Cash Flows – For the Year Ended December 31, 2012 9 Notes to Combined Financial Statements 10 (Unaudited) Combined Balance Sheets – As of June 30, 2013 and 2012 21 Combined Statements of Operations – For the Six Months Ended June 30, 2013 and 2012 22 Combined Statements of Comprehensive Loss – For the Six Months Ended June 30, 2013 and 2012 23 Combined Statements of Members’ Equity (Deficit) – For the Six Months Ended June 30, 2013 and 2012 24 Combined Statements of Cash Flows – For the Six Months Ended June 30, 2013 and 2012 25 b.Pro forma financial information. The below pro forma financial information pertains to the hotels referred to in the financial statements (see (a) above) and to two separate recently purchased hotels. Apple REIT Ten, Inc. (Unaudited) Pro Forma Condensed Consolidated Balance Sheet as of June 30, 2013 26 Notes to Pro Forma Condensed Consolidated Balance Sheet 28 Pro Forma Condensed Consolidated Statements of Operations for the Year Ended December 31, 2012 and Six Months Ended June 30, 2013 29 Notes to Pro Forma Condensed Consolidated Statements of Operations 32 c.Shell company transaction. Not Applicable d.Exhibits. None 2 INDEPENDENT AUDITORS' REPORT Members and Managers Maple Grove Lodging Investors, LLC; Phoenix Southwest Lodging Investors I, LLC; Deer Valley Lodging Investors, LLC; Deer Valley Hotel Investors II, LLC; Omaha Downtown Lodging Investors III, LLC; and Omaha Downtown Lodging Investors IV, LLC Middleton, Wisconsin Report on the Combined Financial Statements We have audited the accompanying combined financial statements of Maple Grove Lodging Investors, LLC; Phoenix Southwest Lodging Investors I, LLC; Deer Valley Lodging Investors, LLC; Deer Valley Hotel Investors II, LLC; Omaha Downtown Lodging Investors III, LLC; and Omaha Downtown Lodging Investors IV, LLC, which comprise the combined balance sheet as of December 31, 2012, and the related combined statements of operations, comprehensive loss, members' equity (deficit) and cash flows for the year then ended, and the related notes to the combined financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditors' judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entities' preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entities' internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 3 Members and Managers Maple Grove Lodging Investors, LLC; Phoenix Southwest Lodging Investors I, LLC; Deer Valley Lodging Investors, LLC; Deer Valley Hotel Investors II, LLC; Omaha Downtown Lodging Investors III, LLC; and Omaha Downtown Lodging Investors IV, LLC Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Maple Grove Lodging Investors, LLC; Phoenix Southwest Lodging Investors I, LLC; Deer Valley Lodging Investors, LLC; Deer Valley Hotel Investors II, LLC; Omaha Downtown Lodging Investors III, LLC; and Omaha Downtown Lodging Investors IV, LLC as of December 31, 2012 and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Baker Tilly Virchow Krause, LLP Madison, Wisconsin August 12, 2013 4 MAPLE GROVE LODGING INVESTORS, LLC; PHOENIX SOUTHWEST LODGING INVESTORS I, LLC; DEER VALLEY LODGING INVESTORS, LLC; DEER VALLEY HOTEL INVESTORS II, LLC; OMAHA DOWNTOWN LODGING INVESTORS III, LLC; AND OMAHA DOWNTOWN LODGING INVESTORS IV, LLC COMBINED BALANCE SHEET As of December 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ Cash reserves Accounts receivable Inventories Prepaid expenses Other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Deferred costs, net Intangible assets, net Total Other Assets TOTAL ASSETS $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Current maturities of long term debt $ Current maturities of notes payable - related parties Accounts payable Accrued expenses Accrued property taxes Total Current Liabilities LONG-TERM LIABILITIES Long-term debt Notes payable - related parties Total Long-Term Liabilities Total Liabilities MEMBERS' DEFICIT ) TOTAL LIABILITIES AND MEMBERS' DEFICIT $ See accompanying notes to combined financial statements. 5 MAPLE GROVE LODGING INVESTORS, LLC; PHOENIX SOUTHWEST LODGING INVESTORS I, LLC; DEER VALLEY LODGING INVESTORS, LLC; DEER VALLEY HOTEL INVESTORS II, LLC; OMAHA DOWNTOWN LODGING INVESTORS III, LLC; AND OMAHA DOWNTOWN LODGING INVESTORS IV, LLC COMBINED STATEMENT OF OPERATIONS For the Year Ended December 31, 2012 REVENUES Rooms $ Food and beverage Other Total Revenues COSTS AND EXPENSES Rooms Food and beverage Advertising and marketing General and administrative Utilities Repairs and maintenance Franchise and management fees Taxes, insurance, and other Depreciation and amortization Land lease Total Costs and Expenses Operating Income OTHER INCOME (EXPENSES) Interest expense ) Interest income Other expense ) Loss on fixed asset disposal ) Total Other Income (Expenses) ) Net Loss ) Preferred return to Class A member ) NET LOSS ATTRIBUTABLE TO MEMBERS $ ) See accompanying notes to combined financial statements. 6 MAPLE GROVE LODGING INVESTORS, LLC; PHOENIX SOUTHWEST LODGING INVESTORS I, LLC; DEER VALLEY LODGING INVESTORS, LLC; DEER VALLEY HOTEL INVESTORS II, LLC; OMAHA DOWNTOWN LODGING INVESTORS III, LLC; AND OMAHA DOWNTOWN LODGING INVESTORS IV, LLC COMBINED STATEMENT OF COMPREHENSIVE LOSS For the Year Ended December 31, 2012 NET LOSS $ ) OTHER COMPREHENSIVE INCOME Unrealized gain on interest rate swap Reclassification of interest expense COMPREHENSIVE LOSS ) Comprehensive loss attributable to Class A Member ) COMPREHENSIVE LOSS ATTRIBUTABLE TO MEMBERS $ ) See accompanying notes to combined financial statements. 7 MAPLE GROVE LODGING INVESTORS, LLC; PHOENIX SOUTHWEST LODGING INVESTORS I, LLC; DEER VALLEY LODGING INVESTORS, LLC; DEER VALLEY HOTEL INVESTORS II, LLC; OMAHA DOWNTOWN LODGING INVESTORS III, LLC; AND OMAHA DOWNTOWN LODGING NVESTORS IV, LLC COMBINED STATEMENT OF MEMBERS' EQUITY (DEFICIT) For the Year Ended December 31, 2012 Preferred Members Common Members Accumulated Other Comprehensive Income Total Members' Deficit MEMBERS' EQUITY (DEFICIT) - Beginning of Year $ $ ) $ ) $ ) 2012 net income (loss) ) - ) Other comprehensive income - - Contributions - - Distributions ) ) - ) Distributions of preferred return ) - - ) MEMBERS' DEFICIT - End of Year $
